PARKER, Judge.
Over defendant’s objections the accomplice, Malloy, testified that during the period of about four weeks he and defendant had robbed three other places before they robbed the Farm Fresh Dairy Store and that defendant carried the pistol with him each time. This testimony was corroborated by a statement which Malloy had given the police shortly after his arrest. Defendant contends that it was error to admit this evidence *519of defendant’s participation in criminal activity other than that for which he was being tried.
“Evidence of other offenses is inadmissible on the issue of guilt if its only relevancy is to show the character of the accused or his disposition to commit an offense of the nature of the one charged; but if it tends to prove any other relevant fact it will not be excluded merely because it also shows' him to have been guilty of an independent crime.” 1 Stansbury’s N. C. Evidence (Brandis Revision) § 91, p. 289. Here, the testimony was relevant to show the relationship between defendant and the witness and their continuing association until dates close to the date of the crime charged. Had the witness testified that he and defendant were constant companions in innocent pursuits during that period of time, such testimony would have been relevant and competent to show their relationship. The testimony which the witness gave was no less relevant for the same purpose and was not rendered incompetent merely because it also showed defendant guilty of other crimes. There was no error in overruling defendant’s objections to this testimony.
The testimony of the accomplice as to his association with defendant having been properly admitted, there was also no error in admitting, solely for purposes of corroboration, the testimony of the police officer as to the accomplice’s prior consistent statement.
On cross-examination the defendant testified that he did not own a .32 caliber pistol. In rebuttal the State presented a witness who was permitted to testify over defendant’s objections that on 20 July 1973 he saw defendant at the King Cole Supermarket with a pistol in his hands. The witness was not asked and did not testify what, if anything, defendant had done on that occasion and it is not clear from the record whether the King Cole Supermarket was one of the three places which Malloy testified he and defendant had robbed before committing the robbery for which defendant was tried. However, that may be and even if the testimony of the State’s rebuttal witness be considered as tending to show defendant guilty of an independent crime other than that for which he was being tried, the testimony was nevertheless properly admitted as tending to show that defendant owned a pistol, a fact which was relevant in this. case.
In defendant’s trial and in the judgment appealed from we find
*520No error.
Chief Judge Brock and Judge Martin concur.